Citation Nr: 0501183	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1941 to October 
1945.

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  In this decision, the RO denied entitlement 
to service connection for bilateral hearing loss.

In June 2004, the Board of Veterans' Appeals (Board) remanded 
this case for development of the evidence.  The case has now 
returned for appellate consideration.


FINDINGS OF FACT

1.  Evidence sufficient for an equitable determination of the 
issues decided below has been obtained.

2.  The most probative medical evidence establishes that the 
veteran's current bilateral hearing loss is not etiologically 
related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2002, January 2003, and June 2004.  By means 
of these letters, the appellant was told of the requirements 
to establish service connection for bilateral hearing loss.  
He was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The appellant was apprised of the evidence 
considered by VA and the applicable laws and regulations in 
the Statement of the Case (SOC) issued in February 2003 and 
subsequent Supplemental Statement of the Case of August 2004.  
The June 2002 notice was provided to the veteran prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision issued in November 2002.  Based on these facts, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA compensation 
examination in July 2004.  This examination noted an accurate 
medical history, detailed findings on examination to include 
audiometric testing, and the appropriate diagnoses and 
opinions on etiology.  The examiner clearly indicated in her 
report that she had reviewed the medical evidence in the 
veteran's claims file in connection with this examination.  
Therefore, this examination is adequate for VA purposes.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in multiple letters, to include the VCAA 
notifications sent in June 2002, January 2003, and June 2004.  
The veteran has only identified VA treatment.  All identified 
records pertinent to the issue decided below have been 
obtained.  His service medical records have also been 
obtained and associated with the claims file.  As he has not 
provided any additional evidence or identified any other 
relevant medical treatment, further development of the 
medical evidence for the issue decided below is not 
warranted.  The appellant has not requested a hearing before 
VA.  The Board concludes that all pertinent evidence 
regarding the issue decided below has been obtained and 
incorporated into the claims file.  Therefore, appellant 
review is appropriate at this time.  

The Board remanded this claim for development of the evidence 
in June 2004.  In this remand, the Board instructed the AOJ 
to obtain the veteran's VA treatment records and a VA 
audiology examination with a competent medical opinion 
regarding the etiology of the veteran's hearing loss.  The 
AOJ has fully complied with these instructions by associating 
the requested VA treatment records with the claims file in 
August 2004 and obtaining a VA compensation examination in 
July 2004.  Therefore, the remand instructions present no 
basis for further development of this claim.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all available 
medical evidence has been obtained regarding the issue 
decided below, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for Bilateral Hearing Loss

The veteran's service medical records indicate that at the 
time of his entrance examination in February 1941, he could 
hear a spoken voice at 20 feet in both ears.  It was 
determined that there were no abnormalities with his ears.  
There are no reported complaints, treatment, or diagnosis for 
any type of hearing loss in the military outpatient records.  
On his separation examination in October 1945, he made no 
complaints to the examiner.  Hearing testing noted that the 
veteran could hear the spoken word at 15 feet in both ears.  
No abnormalities were found with his ears.  It is noted that 
the reduced distance in October 1945 for hearing was because 
of a change in methodology by the examiner, not a reduction 
in hearing acuity.  That is, in February 1941 the veteran's 
hearing was tested at a distance of 20 feet while in October 
1945 it was tested only out to 15 feet.

VA treatment records of recent years have occasionally noted 
his complaints of hearing loss and use of hearing aids.  
These records primarily concern the treatment of his service-
connected psychiatric disability.

A VA audiology examination conducted in July 2004 noted the 
veteran's complaints of hearing loss.  He claimed he had 
difficulty hearing in crowds and most other situations.  The 
veteran currently used hearing aids.  He reported that during 
his military service in World War II he worked as a surgical 
technician in a field hospital.  He was exposed to noise from 
nearby artillery fire.  He did not wear hearing protection 
during military service.  His post-service employment 
included farming, working with machinery, and an irrigation 
district.  He denied having any noisy hobbies.  

Audiometric testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
40
55
-
75
75
75
-
-
LEFT
-
40
50
-
75
85
90

-

The average puretone threshold for the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz in the right ear was 70 and 
in the left ear was 75.  Speech recognition was 88 percent in 
the right ear and 76 percent in the left ear.  

Tympanograms revealed normal middle ear function in both 
ears.  Acoustic reflex thresholds were present in the right 
ear and absent in the left ear.  The impression was bilateral 
symmetrical mild sloping to severe sensorineural hearing loss 
with good word recognition.  The examiner indicated that she 
had reviewed the veteran's service medical records, which 
showed normal hearing acuity at the time of his separation.  
She indicated that the veteran was now 86 years old and 
reported that his hearing had worsened with age.  The 
examiner opined that, based on her review and examination, 
the veteran's current hearing loss was less likely than not a 
result of his military noise exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Organic diseases of the nervous system 
shall be granted service connection although it was not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year of separation 
from the military.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on testing conducted in July 2004, the veteran's 
current hearing acuity meets the requirements of 38 C.F.R. 
§ 3.385.  However, entitlement to service connection for this 
disability still requires a showing of a causal nexus with 
military service.

The veteran has claimed that he developed a hearing problem 
during his military service due to noise and acoustic trauma 
in combat.  He specifically reported being around and 
subjected to artillery fire during military service.  The 
veteran asserts that this hearing problem has progressively 
gotten worse over the years as he became older.  In a lay 
statement signed by members of his family in December 2002, 
they noted the veteran had good hearing when he left for 
military service.  Soon after his release from military 
service, they noticed that his hearing had become bad and it 
continued to deteriorate over the following years. 

The veteran claims that he was exposed to significant noise 
due to his combat service in World War II.  As this claim is 
consistent with the circumstances of his military service in 
World War II, the Board concedes that this noise exposure 
occurred.  See 38 U.S.C.A. § 1154(b).  According to Espiritu 
v. Brown, 2 Vet. App. 492, 494 (1992), a layperson is 
competent to provide evidence on the incurrence of injury and 
resulting symptoms.  However, only a medical professional can 
provide competent, probative evidence regarding the diagnosis 
or etiology of a disability.

The only medical opinion regarding the etiology of his 
current hearing loss was provided by the VA examiner of July 
2004.  This examiner found that there was a less than likely 
connection between the veteran's current hearing loss and his 
noise exposure during military service.  This opinion was 
based on a review of the contemporaneous medical evidence, 
the veteran's related history, and his current examination.  
The Board finds that the contemporaneous medical evidence at 
separation supports this opinion as an examination found no 
defects with his ears or hearing acuity.  In addition, in 
1946 the veteran filed claims for service connection for 
multiple injuries sustained during service, but failed to 
allege hearing loss.  He did not file a claim for hearing 
loss until May 2002 and the first objective evidence of 
hearing loss was not until the early 2000s, over 50 years 
after his separation from active service.

Based on the contemporaneous medical evidence, which does not 
corroborate the lay claims of in-service hearing loss or 
hearing loss soon after military service, the Board finds 
that the preponderance of the most probative evidence does 
not substantiate the lay claims.  When this contemporaneous 
medical evidence is considered in connection with the 
examiner's opinion of July 2004, the preponderance of the 
most probative evidence is against the award of service 
connection for bilateral hearing loss.  As there is no 
competent medical evidence of hearing loss within on year of 
the veteran's separation from active military service in 
1945, the presumptive service connection provisions of 
38 C.F.R. § 3.307 and § 3.309 are not applicable.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for bilateral hearing loss.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran has provided lay evidence 
regarding the existence of a current disability and its 
relationship to his military service, this evidence is not 
competent to establish the required medical nexus.  The Board 
finds that the examination reports prepared by competent 
medical professionals are more probative regarding the 
existence and etiology of the current bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


